DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Publication No. 20190357096) in view of Koskela et al. (US Publication No. 20170324459).

As to claims 1, 5, 9, and 13, Harada teaches a method performed by a terminal in a wireless communication system (fig. 3, fig. 5, UE in a communication system), the method comprising: receiving, from a base station, information for a measurement configuration (fig. 3, fig. 5, ST41, measurement control, and pp0039, measurement configuration is composed of a measurement target, a measurement identity and a reporting configuration) including first information for measurement object (fig. 3, fig. 5, pp0039, pp0066, measurement target, UE receives a measurement object including information on a beam in each cell) and second fig. 3, fig. 5, pp0039, measurement configuration is composed of a measurement target, a measurement identity and a reporting configuration), wherein the first information includes information on a number of beams for deriving a cell quality (fig. 3, fig. 5, pp0039, pp0066, measurement target, UE receives a measurement object including information on a beam in each cell, and pp0048, pp000183, perform cell level measurement (quality)); determining a cell quality corresponding to a cell based on the information on the number of beams (fig. 3, fig. 5, pp0039, pp0066, measurement target, UE receives a measurement object including information on a beam in each cell, and pp0048, pp000183, perform cell level measurement); and transmitting, to the base station, a measurement report including the determined cell quality based on the second information (fig. 3, fig. 5, pp0039, pp0081, cell level measurement (quality) report based on configured trigger events). However, fails to explicitly mention a linear average of measurement results of at least one beam associated to the cell.
In an analogous field of endeavor, Koskela teaches a linear average of measurement results of at least one beam associated to the cell (fig. 3, pp0039, calculation of cell quality value may be determined by measuring first beam specific samples, UE may perform L1 filtering such as linear average, and pp0035). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Harada with the teachings of Koskela to achieve the goal of efficiently and reliably providing beamforming that can be used to compensate for increased path loss when operating Koskela, pp0003).
As to claims 2, 6, 10, and 14, Harada in view of Koskela teaches the limitations of the independent claims as discussed above. Harada further teaches wherein the first information for measurement object further includes at least one of information on a frequency associated with the cell to be measured and indicator of the at least one beam to be measured (fig. 3, fig. 5, pp0039, pp0066, measurement target, UE receives a measurement object including information on a beam in each cell).  
As to claims 3, 7, 11, and 15, Harada in view of Koskela teaches the limitations of the independent claims as discussed above. Harada further teaches wherein the second information for the report configuration includes at least one of an interval for transmitting the measurement report and a condition for triggering a transmission of the measurement report (fig. 3, fig. 5, pp0039, pp0081, cell level measurement (quality) report based on configured trigger events).  
As to claims 4, 8, 12, and 16, Harada in view of Koskela teaches the limitations of the independent claims as discussed above. Harada further teaches wherein the measurement report further includes a quality of neighbor cell associated to the cell (fig. 3, fig. 5, pp0039, pp0081, cell level measurement (quality) report based on configured trigger events, and pp0107, pp0108, UE reports cell level measurement for cell A, B, C, etc.).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. (US Publication No. 20180132158), discussed the concept of reporting measurements in a communication system, the measurement reporting configuration may include information such as, for example and without limitation: (1) content of measurement report, which may indicate about which and how many cells the UE should report (e.g., serving cell, best neighbor cell and the like), measurement consolidation method (e.g., best beam, average of N-best beams and so forth), and cell quality indicator (e.g., RSRP, reference signal received quality (RSRQ), and signal-to-interference and noise ratio (SINR)) and the like), (2) reporting interval, which may be an interval between two consecutive transmissions of the periodic measurement reports, and (3) reporting duration, as the UE may stop measurement reporting after transmitting the report for a given number of duration of time or after a predetermined number of periodic measurement reports having been transmitted (see, fig. 1, pp0030).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645